DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 15-16, 19-21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claims 8 and 20-21, the claims each recite “range of 40% and 60% by volume”. It is not clear if the claim intended to recite a range of between 40 and 69 vol%, a range of from 40 to 60 vol%, or selection from amounts of 40 vol% and 60 vol%. For the purpose of this Office action the second is assumed.  
Regarding claims 15, 19 and 23, each noted claim contains the trademark/trade names of “Indalloy” and “NewMerc”.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe alloys and, accordingly, the identification/description is indefinite. This includes claim 16 as it depends from claim 15. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 7, 9 and 17-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Underhill et al. (Mater. Res. Soc. Symp. Proc., vol 977, 1301 (2006); MRS Online Proceedings Library; published 01 May 2007).
	Underhill teaches magnetic shape memory alloy composites comprising magnetic metal alloy dispersed in a polymer matrix (abstract; pg 13-01 to 13-02). Underhill exemplifies Ni and Ni-Mn-Ga alloy (instant liquid metal) dispersed in ten different polymers (instant soft material) selected from crosslinked silicones, thermoplastic polyurethanes, triblock copolymers and crosslinked polyurethanes (abstract; pg 13-03). 
	Underhill teaches methods of mixing comprising steps of mixing via hand mixing using wooden stirrers and/or glass stirring rods for a duration of time necessary to obtain homogeneous mixtures, and via machine mixing using a dual axis, rotational Flacktek Speedmixer (instant planetary centrifugal mixer) for durations varying from 1-5 . 
	
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Underhill et al. (Mater. Res. Soc. Symp. Proc., vol 977, 1301 (2006); MRS Online Proceedings Library; published 01 May 2007).
	Underhill teaches the methods as set forth in claims 1 and 17 above and further teaches alloy amounts of 10-20 wt% and 30 vol% (pg 13-03 to 13-04; pg 13-06). 
Underhill teaches the substantially close value of 30 vol% but does not specifically teach 40-60 vol%.  However, the experimental modification of this prior art in order to ascertain optimum operating conditions fails to render applicant’s claims patentable in the absence of unexpected results (see: In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of alloy and would have been motivated to do so in order to balance the suspend-ability and cost of the expensive alloys with the matrix robustness and “resetting stress” resulting from their inclusion in the matrix (pg 13-02).  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).


Claims 10-16, 19 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Underhill et al. (Mater. Res. Soc. Symp. Proc., vol 977, 1301 (2006); MRS Online Proceedings Library; published 01 May 2007) in view of Majidi et al. (US PGPub 2017/0218167).
Regarding claims 10-16 and 19, Underhill teaches the methods as set forth in claim 1 above and further teaches Ni-Mn-Ga alloy and the above noted polymers, amounts, and particle sizes. Underhill teaches alloys of gallium but does not specifically teach eutectic gallium indium (claims 10 and 15), gallium indium tin, Indalloy, NewMerc or mercury. However Majidi teaches similar shape memory polymer composites comprising an elastomer/polymer matrix and dispersed therein gallium alloy liquid metal droplets (abstract; [0022]-[0024]). Majidi teaches such metals are selected to obtain the desired low mechanical rigidity, desired electrical and thermal properties and the composites can thus be tailored to match elastic and rheological properties of synthetic materials and biological tissues to enable signal transduction, rigidity tuning and a rich set of other functionalities for bio-compatible machines and electronics ([0009]). Majidi teaches preferred liquid gallium-based alloys are selected from eutectic gallium indium, gallium-indium-tin, Indalloy, and NewMerc, as well as other metals liquid at lower temperatures ([0022]). Majidi and Underhill are analogous art and are combinable because they are concerned with similar polymer gallium alloy composite materials. At the time of filing a person having ordinary skill in the art would have found it obvious to select from the gallium alloys of Majidi in the methods of Underhill and would have been motivated to do so as Majidi teaches the selection of the alloy allows for tuning of such polymer composites for a variety of corresponding functionalities and to obtain desired electrical, thermal and rheological properties. 
Regarding claim 24, Underhill in view of Majidi renders obvious the methods as set forth in claim 1 above. Underhill teaches the noted particle sizes but does not specifically teach ellipsoidal having a major axis diameter of 1 to 100 microns, wherein .



Claims 4-6 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Underhill et al. (Mater. Res. Soc. Symp. Proc., vol 977, 1301 (2006); MRS Online Proceedings Library; published 01 May 2007) in view of Cross et al. (US 6,284,817).
Regarding claims 4-6 and 22, Underhill teaches magnetic shape memory alloy composites comprising magnetic metal alloy dispersed in a polymer matrix (abstract; pg 13-01 to 13-02). Underhill exemplifies Ni and Ni-Mn-Ga alloy (instant liquid metal) dispersed in ten different polymers (instant soft material) selected from crosslinked silicones, thermoplastic polyurethanes, triblock copolymers and crosslinked polyurethanes (abstract; pg 13-03). 
	Underhill teaches methods of mixing comprising steps of mixing via hand mixing using wooden stirrers and/or glass stirring rods for a duration of time necessary to obtain homogeneous mixtures, and via machine mixing using a dual axis, rotational Flacktek Speedmixer (instant planetary centrifugal mixer) for durations varying from 1-5 min (pg 13-02). Underhill teaches the Ni-Mn-Ga used having particulate sizes of 2-600µm (pg 13-04) and teaches 10-20 wt% and 30 vol% (pg 13-03 to 13-04; pg 13-06). 

	Regarding claim 21, Underhill in view of Cross renders obvious the method a set forth in claim 4 above. Underhill further teaches alloy amounts of 10-20 wt% and 30 vol% (pg 13-03 to 13-04; pg 13-06). 
In re Aller, 105 USPQ 233; and MPEP 2144.05). At the time of the invention a person having ordinary skill in the art would have found it obvious to optimize the amount of alloy and would have been motivated to do so in order to balance the suspend-ability and cost of the expensive alloys with the matrix robustness and “resetting stress” resulting from their inclusion in the matrix (pg 13-02).  A prima facie case of obviousness may be rebutted, however, where the results of the optimizing variable, which is known to be result-effective, are unexpectedly good (see In re Boesch and Slaney, 205 USPQ 215).


Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Underhill et al. (Mater. Res. Soc. Symp. Proc., vol 977, 1301 (2006); MRS Online Proceedings Library; published 01 May 2007) in view of Cross et al. (US 6,284,817) as set forth in claim 4 above and further in view of Majidi et al. (US PGPub 2017/0218167).
Underhill in view of Cross renders obvious the methods as set forth in claim 4 above and Underhill further teaches Ni-Mn-Ga alloy and the above noted polymers, amounts, and particle sizes. Underhill teaches alloys of gallium but does not specifically teach eutectic gallium indium, gallium indium tin, Indalloy, NewMerc or mercury. However Majidi teaches similar shape memory polymer composites comprising an elastomer/polymer matrix and dispersed therein gallium alloy liquid metal droplets 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870.  The examiner can normally be reached on M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JANE L STANLEY/           Primary Examiner, Art Unit 1767